Citation Nr: 1601369	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In July 2015, the Veteran was scheduled for a Travel Board hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for due process and additional development.  

Following the November 2011 and October 2013 statements of the case (SOCs), additional relevant VA medical treatment records were associated with the record; however, there was no subsequent supplemental statement of the case (SSOC) that considered this evidence.  Thus, a remand is required so that the appeal can be readjudicated by the AOJ.  38 C.F.R. §§ 19.31, 19.37 (2015).

The Veteran has not yet been afforded a VA examination in connection with the claimed disabilities on appeal.  He asserts that the injury that caused his service-connected left ankle disability also caused his claimed right ankle, bilateral knee, bilateral foot, and back disabilities.  It is unclear whether the Veteran has diagnosed right ankle, bilateral knee, and bilateral foot disabilities or whether his symptoms are connected with his diagnosed back disability.  The Board finds that the Veteran has a current back disability where the evidence at least indicates that it may be related to in-service injury.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine whether any current back disability is related to service and whether he has diagnosed right ankle, bilateral knee, and bilateral foot disabilities related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the right ankle, bilateral knee, bilateral foot, and back claims by an appropriate medical professional.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should specifically indicate whether the Veteran currently has right ankle, bilateral knee, bilateral foot and back disabilities.

The examiner should provide an opinion as to whether any right ankle, bilateral knee, bilateral foot, and back disabilities at least as likely as not had its onset during, or is otherwise related to, the Veteran's active service, including the in-service injury that caused his service-connected left ankle disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the November 2011 and October 2013 SOCs.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

